GILDEA, Justice
(concurring).
I agree with the majority that Haslund should be permitted to develop his property in accordance with the variance he received from the City of St. Mary’s Point (City), but I reach this result for a different reason. This case is on appeal because the Department of ’Natural Resources (DNR) refused to “certify” the variance the City granted. The DNR asserts the authority to certify local government variance decisions in its administrative rule. See Minn. R. 6105.0540 (2009) (requiring that local governments apply to the DNR for certification of variance decisions). I would hold that the DNR lacks the authority to certify the City’s decision. See In re Denial of Certification of Variance Granted to Hubbard, 778 N.W.2d 313, 321 (Minn. 2010) (holding that DNR lacks express or implied authority to certify City of Lake-land’s variance decision). Because the DNR lacks authority to certify, its refusal to certify is of no effect. I therefore would reverse the court of appeals.
The majority avoids the question of the DNR’s authority because it holds that Haslund was not required to seek a variance from the City. Specifically, the majority construes BSM Ordinance § 602.02 and holds that this ordinance, by its plain terms, applies only to platted lots. Because the lot Haslund seeks to develop (Lot A) is not platted, the majority concludes that this provision does not apply to restrict Haslund’s proposed development of his property, and therefore Haslund did not need a variance. But Haslund did apply for a variance, and the City granted that variance in 2000. At Haslund’s request, the City “clarified” in 2006 that the variance Haslund received in 2000 remained in effect. I would not change the facts that gave rise to this case in an effort to arrive at the proper resolution. I would instead examine the issue Haslund raised on appeal in his Petition for Writ of Cer-tiorari, which involves the DNR’s refusal to certify the variance granted by the City.
Haslund petitioned for certiorari review in the Minnesota Court of Appeals arguing that “[i]n refusing certification, [the DNR] exceeded the authority conferred upon [the DNR] by the Lower St. Croix Wild and Scenic River Act of 1972.” As the court of appeals acknowledged, Haslund argued that the DNR “lacks the statutory authority under the Lower St. Croix Act to independently review a city’s land-use decision.” In re Denial of Certification of Haslund Variance, 759 N.W.2d 680, 688 (Minn.App.2009). The court said it “need not consider [Haslund’s] argument that the DNR lacked the authority to review the city’s decision.” Id. But, in my view, the question of the DNR’s authority is a threshold question that we should resolve prior to addressing other issues also raised.
*357As we held in Hubbard, the DNR lacks statutory authority to certify local government variance decisions. 778 N.W.2d at 321. I acknowledge that Haslund did not argue the authority question as precisely as he should have in his briefs to this court. But our obligation as an appellate court is “to decide cases in accordance with law, and that responsibility is not to be ‘diluted by counsel’s oversights, lack of research, failure to specify issues or to cite relevant authorities.’ ” State v. Hannuksela, 452 N.W.2d 668, 673 n. 7 (Minn.1990) (citation omitted); see also Putz v. Putz, 645 N.W.2d 343, 350 (Minn.2002) (noting “authority to take any action ‘as the interest of justice may require’ ”). Consistent with this precedent, I would answer the dispositive question of law— whether the DNR had the authority to certify the City’s variance. Because, as we held in Hubbard, the DNR does not have this authority, the DNR’s refusal to certify Haslund’s variance is of no effect. I therefore would reverse the court of appeals.
ANDERSON, PAUL H., Justice (concurring).
I join in the concurrence of Justice Gil-dea.